
	

113 S2225 IS: Smart Water Resource Management Conservation and Efficiency Act of 2014
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2225
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Udall of New Mexico (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide for a smart water resource management pilot program.
	
	1.Short titleThis Act may be cited as the Smart Water Resource Management Conservation and Efficiency Act of 2014.
		
			2.
			Smart water
		resource management pilot program
			
				(a)
				Definitions
				In
		this section:
				
					(1)
					Eligible
		entity
					The term eligible entity means—
					
						(A)
						a
		utility;
					
						(B)
						a
		municipality;
					
						(C)
						a
		water district; and
					
						(D)
						any other
		authority that provides water, wastewater, or water reuse services.
					
					(2)
					SecretaryThe term Secretary means the Secretary of Energy.(3)Smart water
		resource management pilot program
					The term smart water
		resource management pilot program or pilot program means
		the pilot program established under subsection (b).
				
				(b)
				Smart water
		resource management pilot program
				
					(1)
					In
		general
					The Secretary shall establish and
		carry out a smart water resource management pilot program in accordance with
		this section.
				
					(2)
					Purpose
					The
		purpose of the smart water resource management pilot program is to award grants
		to eligible entities to demonstrate novel and innovative technology-based
		solutions that will—
					
						(A)
						increase the
		energy and water efficiency of water, wastewater, and water reuse
		systems;
					
						(B)
						improve water,
		wastewater, and water reuse systems to help communities across the United
		States make significant progress in conserving water, saving energy, and
		reducing costs; and
					
						(C)
						support the
		implementation of innovative processes and the installation of advanced
		automated systems that provide real-time data on energy and water.
					
					(3)
					Project
		selection
					
						(A)
						In
		general
						The Secretary shall make
		competitive, merit-reviewed grants under the pilot program to not less than 3,
		but not more than 5, eligible entities.
					
						(B)
						Selection
		Criteria
						In selecting an eligible entity to receive a grant under
		the pilot program, the Secretary shall consider—
						
							(i)
							energy
		and cost savings;
						
							(ii)
							the
		novelty of the technology to be used;
						
							(iii)
							the
		degree to which the project integrates next-generation sensors, software,
		analytics, and management tools;
						
							(iv)
							the
		anticipated cost-effectiveness of the pilot project in terms of energy
		efficiency savings, water savings or reuse, and infrastructure costs
		averted;
						
							(v)
							whether
		the technology can be deployed in a variety of geographic regions and the
		degree to which the technology can be implemented on a smaller or larger scale;
		and
						
							(vi)
							whether the
		project will be completed in 5 years or less.
						
						(C)
						Applications
						
							(i)
							In
		General
							Subject to clause (ii), an eligible entity seeking a
		grant under the pilot program shall submit to the
		Secretary an application at such time, in such manner, and containing such
		information as the Secretary determines to be
		necessary.
						
							(ii)
							Contents
							An
		application under clause (i) shall, at a minimum, include—
							
								(I)
								a
		description of the project;
							
								(II)
								a
		description of the technology to be used in the project;
							
								(III)
								the anticipated
		results, including energy and water savings, of the project;
							
								(IV)
								a
		comprehensive budget for the project;
							
								(V)
								the
		names of the project lead organization and any partners;
							
								(VI)
								the
		number of users to be served by the project; and
							
								(VII)
								any other
		information that the Secretary determines to be necessary
		to complete the review and selection of a grant recipient.
							
					(4)
					Administration
					
						(A)
						In
		general
						Not later than 300 days after the date of enactment of
		this Act, the Secretary shall select grant recipients
		under this section.
					
						(B)
						Evaluations
						The
		Secretary shall annually carry out an evaluation of each
		project for which a grant is provided under this section that—
						
							(i)
							evaluates the
		progress and impact of the project; and
						
							(ii)
							assesses the
		degree to which the project is meeting the goals of the pilot program.
						
						(C)
						Technical and
		policy assistance
						On the request of a grant recipient, the
		Secretary shall provide technical and policy
		assistance.
					
						(D)
						Best
		practices
						The Secretary shall make
		available to the public—
						
							(i)
							a copy
		of each evaluation carried out under subparagraph (B); and
						
							(ii)
							a
		description of any best practices identified by the
		Secretary as a result of those evaluations.
						
						(E)
						Report to
		Congress
						The Secretary shall submit to
		Congress a report containing the results of each evaluation carried out under
		subparagraph (B).
					
				(c)
				Funding
				
					(1)
					In
		general
					The Secretary shall use not less
		than $7,500,000 of amounts made available to the Secretary to carry out this
			 section.
				
					(2)
					Prioritization
					In
		funding activities under this section, the Secretary
		shall prioritize funding in the following manner:
					
						(A)
						Any unobligated
		amounts made available to the Secretary to carry out the activities of the Energy
			 Efficiency and Renewable Energy Office.
					
						(B)
						Any unobligated
		amounts (other than those described in subparagraph (A)) made available to the
			 Secretary.
					
